                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


DEBRA A. PORTEOUS,                            Case No. CV-18-125-M-JCL

                      Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

NANCY BERRYHILL,

                      Defendant.



       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED that the ALJ’s decision is based on
substantial evidence and free of legal error. Accordingly, IT IS ORDERED that the
Commissioner’s decision is affirmed.

        Dated this 3rd day of May, 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Annie Puhrmann
                                   Annie Puhrmann, Deputy Clerk
